Exhibit 10.22

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”) dated July 17, 2013 by and between
DynaVox Systems LLC (the “Company”) and Raymond Merk (the “Executive”).

The Company desires to continue to employ Executive and to enter into an
agreement embodying the terms of such employment; and

Executive desires to accept such continued employment and enter into such an
agreement.

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall be employed by the Company for a period commencing on July 17,
2013 (the “Commencement Date”) and ending on July 17, 2018 (the “Employment
Term”) on the terms and subject to the conditions set forth in this Agreement;
provided, however, that commencing with July 17, 2018 and on each July 17th
thereafter (each an “Extension Date”), the Employment Term shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto 90 days’ prior written notice before
the next Extension Date that the Employment Term shall not be so extended.

2. Position.

(a) Commencing on May 17, 2013, during the Employment Term, Executive shall
serve as the Company’s Chief Financial Officer. Executive shall report to and
receive an annual performance review from the Company’s Chief Executive Officer
(“CEO”). Subject to reasonable business travel, Executive’s primary work
location shall be located in Pittsburgh, Pennsylvania.

(b) During the Employment Term, Executive will devote Executive’s best efforts
(subject, in each case, to periods of vacation and illness) to the performance
of Executive’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
reasonably be expected to interfere with the rendition of such services either
directly or indirectly, without the prior written consent of the Board of
Directors of DynaVox Inc. (the “Board”); provided, that Executive may accept
appointment to serve on any board of directors or trustees of any business
corporation or any charitable organization, with the prior written consent of
the Board, which consent shall not be unreasonably withheld, so long as such
activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with or violate Section 9 or 10.

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $225,000.00, payable in regular installments
in accordance with the Company’s normal payroll practices. Executive shall be
entitled to such increases in Executive’s base salary, if any, as may be
determined from time to time in the sole discretion of the Board. Executive’s
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary.”

 

1



--------------------------------------------------------------------------------

4. Annual Bonus . With respect to the 2013 fiscal year and each full fiscal year
during the Employment Term commencing with the 2014 fiscal year, Executive shall
be eligible to earn an annual cash bonus award (an “Annual Bonus”) under the
applicable bonus plan of the Company or one of its affiliates of up to forty
percent (40%) of Executive’s Base Salary (the “Target Bonus”) based upon the
achievement of performance targets established by the Board within the first
ninety (90) days of each applicable fiscal year and otherwise subject to the
terms of such bonus plan. In addition, Executive shall be given the opportunity
to earn an Annual Bonus in excess of the Target Bonus for superior performance
upon the Company achieving the goals to be established by the Board within the
first ninety (90) days of each applicable fiscal year. The Annual Bonus, if any,
payable hereunder shall be paid within ten (10) business days following the
Company’s receipt of the final audited financial statements from the Company’s
accounting firm in respect of the relevant fiscal year; provided that Executive
is employed by the Company on such payment date.

5. Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans (other than any severance
plans or policies) as in effect from time to time (collectively “Employee
Benefits”), on the same basis as those benefits are generally made available to
other executives of the Company.

6. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive, including temporary housing, in the performance of
Executive’s duties hereunder shall be reimbursed by the Company in accordance
with Company policies.

7. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least 60 days’ advance written
notice of any resignation of Executive’s employment without Good Reason (as
defined in Section 7(c)). Notwithstanding any other provision of this Agreement,
the provisions of this Section 7 shall exclusively govern Executive’s rights
upon termination of employment with the Company and its affiliates.

(a) By the Company For Cause or By Executive’s Resignation Without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below), which termination shall be
effective immediately, or by Executive due to his resignation without Good
Reason.

(ii) For purposes of this Agreement “Cause” shall mean:

(A) Executive’s indictment for a felony or a crime involving moral turpitude,
which in the reasonable judgment of the Board has materially interfered with the
ability of Executive to perform his duties hereunder or has caused significant
harm to the Company or any of its affiliates or their respective businesses;

 

2



--------------------------------------------------------------------------------

(B) Executive’s conviction of a felony or a crime involving moral turpitude or a
plea of guilty or nolo contendere involving such a crime;

(C) Executive’s commission of an act of fraud or embezzlement or malfeasance or
willful misconduct in the performance of his duties hereunder;

(D) Executive’s violation of written company policies regarding employment,
including without limitation substance abuse, sexual harassment and
discrimination, which violation has materially interfered with the ability of
Executive to perform his duties hereunder or has caused significant harm to the
Company or any of its affiliates or their respective businesses, but excluding
any violation which results from an unintentional act or which results from an
intentional act which Executive did not know would constitute such a violation
(unless Executive reasonably should have known that such action could constitute
such a violation);

(E) Willful and repeated failure by Executive to comply with the lawful and
reasonable directives of the CEO consistent with Executive’s duties hereunder,
provided Executive does not cure such failure within 30 days after receipt from
the Company of written notice of such failure; or

(F) Executive’s material breach of any of the provisions of this Agreement or
any other agreement he has entered into with the Company or any of its
stockholders or affiliates; provided, Executive does not cure such breach within
30 days after receipt from the Company of written notice of such breach.

(iii) If Executive’s employment is terminated by the Company for Cause or if
Executive resigns without Good Reason, Executive shall be entitled to receive:

(A) accrued, but unpaid Base Salary, earned through the date of termination,
payable in accordance with the Company’s usual payment practices;

(B) any Annual Bonus earned but unpaid as of the date of termination in respect
of the immediately preceding fiscal year, paid in accordance with Section 4
(except to the extent payment is otherwise deferred pursuant to any applicable
deferred compensation arrangement with the Company);

(C) reimbursement, within sixty (60) days following submission by Executive to
the Company of appropriate supporting documentation, for any unreimbursed
business expenses properly incurred by Executive in accordance with the
Company’s policies prior to the date of Executive’s termination of employment;
provided that claims for such reimbursement (accompanied by appropriate
supporting documentation) are submitted to the Company within ninety (90) days
following the date of Executive’s termination of employment; and

(D) such fully vested and non-forfeitable Employee Benefits, if any, as to which
Executive may be entitled under the employee benefit plans of the Company (the
amounts described in clauses (A) through (D) hereof being referred to as the
“Accrued Rights”).

 

3



--------------------------------------------------------------------------------

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

(b) Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive’s duties (such incapacity is
hereinafter referred to as “Disability”).

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive, in addition to the Accrued Rights:

(A) continued payment of the Base Salary in accordance with the Company’s normal
payroll practices until twelve (12) months after the date of such termination
(such amounts, the “Death/Disability Payments”). The Death/Disability Payments
shall commence on the 60th day following Executive’s termination of employment
(with payments in arrears from the termination date); and

(B) a pro rata portion of the Annual Bonus, if any, that Executive would have
otherwise been entitled to receive pursuant to Section 4 hereof in respect of
such fiscal year had Executive’s employment not terminated, based upon the
percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable had Executive’s employment not terminated, but in no
event later than March 15th of the year following the year in which the
termination occurs.

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(c) By the Company Without Cause or Resignation by Executive for Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause (other than by reason of death or Disability) or by
Executive for Good Reason.

(ii) For purposes of this Agreement, “Good Reason” shall mean, without
Executive’s consent, (A) the failure of the Company to pay or cause to be paid
Executive’s Base Salary or Annual Bonus, if any, when due hereunder or failure
to provide, in all material respects, the benefits described in Section 5,
(B) any substantial and sustained diminution in Executive’s authority or
responsibilities from those described

 

4



--------------------------------------------------------------------------------

in Section 2 hereof, (C) relocation of the Company’s headquarters more than
fifty miles from the Pittsburgh, Pennsylvania metropolitan area, or (D) a
material breach of this Agreement by the Company; provided that the events
described in clauses (A) through (D) of this Section 7(c)(ii) shall constitute
Good Reason only if the Company fails to cure such event within 30 days after
receipt from Executive of written notice of the event which constitutes Good
Reason; provided, further, that, “Good Reason” shall cease to exist for any
event described in this Section 7(c)(ii) on the 90th day following the later of
its occurrence or Executive’s knowledge thereof, unless Executive has given the
Company written notice of termination prior to such date.

(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or Executive resigns for Good
Reason, Executive shall be entitled to receive, in addition to the Accrued
Rights and subject to (I) Executive’s continued compliance with the provisions
of Sections 9 and 10 (solely with respect to clause (A) below) and (II)
Executive’s execution, delivery and non-revocation of a general release of
claims in favor of the Company and its affiliates in a form prescribed by the
Company (the “Release”) within 45 days following the termination date:

(A) continued payment of the Base Salary in accordance with the Company’s normal
payroll practices until twelve (12) months after the date of such termination
(such amounts, the “Salary Continuation Payments”). The Salary Continuation
Payments shall commence on the 60th day following Executive’s termination of
employment (with payments in arrears from the termination date);

(B) a pro rata portion of the Annual Bonus, if any, that Executive would have
otherwise been entitled to receive pursuant to Section 4 hereof in respect of
such fiscal year had Executive’s employment not terminated, based upon the
percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable had Executive’s employment not terminated, but in no
event later than March 15th of the year following the year in which the
termination occurs; and

(C) continued medical and dental coverage for a period of twelve (12) months
following the date of such termination, provided that payments for such coverage
by Executive shall be consistent with the payments required by other senior
executives for such coverage at that time. In order to facilitate such coverage,
Executive and his spouse and dependents, as applicable, in accordance with the
Company’s policies in effect at the time of Executive’s termination, shall agree
to elect continuation coverage in accordance with the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”).

Following Executive’s termination of employment by the Company without Cause
(other than by reason of death or Disability) or by Executive for Good Reason,
except as set forth in this Section 7(c)(iii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

 

5



--------------------------------------------------------------------------------

(d) Expiration of Employment Term. In the event either party elects not to
extend the Employment Term pursuant to Section 1, unless Executive’s employment
is earlier terminated pursuant to paragraphs (a), (b) or (c) of this Section 7,
Executive’s termination of employment hereunder (whether or not Executive
continues as an employee of the Company thereafter) shall be deemed to occur on
the close of business on the day immediately preceding the next scheduled
Extension Date and Executive shall be entitled to receive the Accrued Rights.

Following such termination of Executive’s employment hereunder as a result of
either party’s election not to extend the Employment Term, except as set forth
in this Section 7(d), Executive shall have no further rights to any compensation
or any other benefits under this Agreement.

Unless the parties otherwise agree in writing, continuation of Executive’s
employment with the Company beyond the expiration of the Employment Term shall
be deemed an employment at-will and shall not be deemed to extend any of the
provisions of this Agreement and Executive’s employment may thereafter be
terminated at will by either Executive or the Company; provided that the
provisions of Sections 9, 10 and 11 of this Agreement shall survive any
termination of this Agreement or Executive’s termination of employment
hereunder.

(e) Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 13(h) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

8. Change of Control.

(a) At the Company’s request, Executive will agree to remain employed by the
Company for up to one year following a Change of Control (such actual period,
the “Change of Control Period”).

For purposes of this Agreement, “Change of Control” means (i) the sale or
disposition, in one or a series of related transactions, of all or substantially
all of the assets of DynaVox to any “person” or “group” (as such terms are
defined in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Act”)) other than any member of the Vestar/Company Group
(as defined below); provided that, for the avoidance of doubt, a sale of the
Mayer-Johnson business shall not constitute a Change of Control hereunder,
(ii) any “person” or “group”, other than any member of the Vestar/Company Group,
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Act), directly or indirectly, of more than 50% of the total voting power of
the voting stock of DynaVox, including by way of purchase, merger, consolidation
or otherwise, or (iii) during any period of two (2) consecutive years,
individuals who at the beginning of such period constituted the Board (together
with any new directors whose election by such Board or whose nomination for
election by the shareholders of DynaVox was approved by a vote of a majority of
the directors of DynaVox, then still in office, who were either directors at the
beginning of such period or whose election or nomination for

 

6



--------------------------------------------------------------------------------

election was previously so approved) (the “Incumbent Board”) cease for any
reason to constitute a majority of the Board then in office; provided that, any
director appointed or elected to the Board to avoid or settle a threatened or
actual proxy contest shall in no event be deemed to be an individual on the
Incumbent Board.

For purposes of this Agreement, “Vestar/Company Group” means (i) Vestar Capital
Partners IV, L.P. or any of its Affiliates, (ii) any party from time to time to
the Securityholders Agreement, dated as of or about the date of the initial
public offering of the Class A common stock of DynaVox, by and among DynaVox,
DynaVox Systems Holdings LLC and the Securityholders from time to time parties
thereto, as such agreement may be amended from time to time (the
“Securityholders Agreement”) unless such party together with its Affiliates is
the holder of securities representing at least 50.01% of the outstanding voting
securities of DynaVox or is deemed to beneficially own at least 50.01% of the
outstanding voting securities of DynaVox for purposes of Rule 16a-1(a)(2) under
the Act or any group (as such term is used in Section 13(d)(3) of the Act) to
the extent that such group may be deemed to exist solely as a result of the
Securityholders Agreement, (iii) any employee benefit plan (or trust forming a
part thereof) maintained by DynaVox or any of its Affiliates, or (iv) any
corporation or other “person” of which a majority of the voting power of its
voting equity securities and equity interest is owned, directly or indirectly,
by DynaVox.

For purposes of this Section 8(a), “Affiliate” means, with respect to any
entity, any entity directly or indirectly controlling, controlled by, or under
common control with, such entity.

(b) Notwithstanding anything herein to the contrary, subject to Executive
(x) complying with his obligations under Section 8(a) above and (y) providing
written notice to the Company no later than ninety (90) days prior to the end of
the Change of Control Period of his intention to terminate employment, if
Executive’s employment is terminated by Executive without Good Reason within the
ninety (90) day period following the end of the Change of Control Period,
Executive shall be entitled to receive, in addition to the Accrued Rights and
subject to (I) Executive’s continued compliance with the provisions of Sections
9 and 10 (solely with respect to clause (A) below) and (II) Executive’s
execution, delivery and non-revocation of the Release within 45 days following
the termination date:

(A) continued payment of the Base Salary in accordance with the Company’s normal
payroll practices until twelve (12) months after the date of such termination
(such amounts, the “CoC Continuation Payments”). The CoC Continuation Payments
shall commence on the 60th day following Executive’s termination of employment
(with payments in arrears from the termination date);

(B) continued medical and dental coverage for a period of twelve (12) months
following the date of such termination, provided that payments for such coverage
by Executive shall be consistent with the payments required by other senior
executives for such coverage at that time. In order to facilitate such coverage,
Executive and his spouse and dependents, as applicable, in accordance with the
Company’s policies in effect at the time of Executive’s termination, shall agree
to elect continuation coverage in accordance with the provisions of COBRA; and

 

7



--------------------------------------------------------------------------------

(C) a pro rata portion of the Annual Bonus, if any, that Executive would have
otherwise been entitled to receive pursuant to Section 4 hereof in respect of
such fiscal year had Executive’s employment not terminated, based upon the
percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable had Executive’s employment not terminated, but in no
event later than March 15th of the year following the year in which the
termination occurs.

Following Executive’s termination of employment by Executive without Good Reason
following a Change of Control, except as set forth in this Section 8, Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

9. Non-Competition.

(a) Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(1) During the Employment Term and, for a period of two years following the date
Executive ceases to be employed by the Company for any reason (the “Restricted
Period”), Executive will not, whether on Executive’s own behalf or on behalf of
or in conjunction with any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever (“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Company, the business of any client or prospective client:

(i) with whom Executive had personal contact or dealings on behalf of the
Company during the one year period preceding Executive’s termination of
employment;

(ii) with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Company during the one year immediately preceding the
Executive’s termination of employment; or

(iii) for whom Executive had direct or indirect responsibility during the one
year immediately preceding Executive’s termination of employment.

(2) During the Restricted Period, Executive will not directly or indirectly:

(i) engage in any business that competes with the Company or its affiliates
(including, without limitation, businesses which the Company or its affiliates
have specific plans to conduct in the future and as to which Executive is aware
of such planning) in the area of assistive technology in North America or Europe
(a “Competitive Business”);

(ii) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;

 

8



--------------------------------------------------------------------------------

(iii) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

(iv) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its affiliates.

(3) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of the Company or its affiliates (including a
Competitive Business) which are publicly traded on a national or regional stock
exchange or on the over-the-counter market if Executive (i) is not a controlling
person of, or a member of a group which controls, such person and (ii) does not,
directly or indirectly, own 5% or more of any class of securities of such
Person.

(4) During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(i) solicit or encourage any employee of the Company or its affiliates to leave
the employment of the Company or its affiliates; or

(ii) hire any such employee who was employed by the Company or its affiliates as
of the date of Executive’s termination of employment with the Company or who
left the employment of the Company or its affiliates coincident with, or within
one year prior to or after, the termination of Executive’s employment with the
Company.

(5) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its affiliates any
consultant then under contract with the Company or its affiliates.

(6) During the Employment Term and at all times thereafter, Executive agrees not
to engage in any act or make any public statement that is intended, or may
reasonably be expected, to harm the reputation, business, prospects or
operations of the Company or any of its affiliates. The Company agrees to use
reasonable efforts to instruct its senior employees not to engage in any act
that is intended, or may reasonably be expected, to harm the reputation of
Executive.

(b) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 9 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

9



--------------------------------------------------------------------------------

The provisions of this Section 9 shall survive the termination of Executive’s
employment for any reason.

10. Confidentiality; Intellectual Property.

(a) Confidentiality.

(i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information –including
without limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals –
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach, to Executive’s knowledge, of
other confidentiality obligations by third parties; (b) made legitimately
available to Executive by a third party without breach of any confidentiality
obligation; or (c) required by law to be disclosed; provided that Executive
shall give prompt written notice to the Company of such requirement, disclose no
more information than is so required, and cooperate with any attempts by the
Company to obtain a protective order or similar treatment.

(iii) Except as required by law, and unless and until this Agreement is
disclosed by the Company or any of its affiliates as may be required by law,
Executive will not disclose to anyone, other than Executive’s immediate family
and legal or financial advisors, the existence or contents of this Agreement;
provided that Executive may disclose to any prospective future employer the
provisions of Sections 9 and 10 of this Agreement provided they agree to
maintain the confidentiality of such terms.

(iv) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or other intellectual property (including, without limitation, any
patent, invention, copyright, trade secret, trademark, trade name, logo, domain
name or other source indicator) owned or used by the Company, its subsidiaries
or affiliates; (y) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that

 

10



--------------------------------------------------------------------------------

contain Confidential Information or otherwise relate to the business of the
Company or any of its affiliates and subsidiaries, except that Executive may
retain (i) only those portions of any personal notes, notebooks and diaries that
do not contain any Confidential Information and (ii) any Confidential
Information Executive reasonably believes is required in relation to any dispute
regarding Executive’s termination of employment, provided such information
remains otherwise subject to the terms and conditions of this Agreement; and
(z) notify and fully cooperate with the Company regarding the delivery or
destruction of any other Confidential Information of which Executive is or
becomes aware.

(b) Intellectual Property.

(i) If Executive creates, invents, designs, develops, contributes to or improves
any works of authorship, inventions, intellectual property, materials, documents
or other work product (including, without limitation, research, reports,
software, databases, systems, applications, presentations, textual works,
content or audiovisual materials) (“Works”), either alone or with third parties,
at any time during Executive’s employment by the Company and within the scope of
such employment and/or with the use of any Company resources (including
personnel, equipment and computers, systems or networks) (“Company Works”),
Executive shall promptly and fully disclose same to the Company and hereby
irrevocably assigns, transfers and conveys, to the maximum extent permitted by
applicable law, all rights and intellectual property rights therein (including
rights under patent, industrial property, copyright, trademark, trade secret,
unfair competition and related laws) to the Company to the extent ownership of
any such rights does not vest originally in the Company.

(ii) Executive agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by the Company) of all Company Works. The records will be available to and
remain the sole property and intellectual property of the Company at all times.

(iii) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Company
Works.

(iv) Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
hereby indemnifies, holds harmless and agrees to defend the Company and its
officers, directors, partners, employees, agents and representatives from any
breach of the foregoing covenant. Executive shall comply with all relevant
policies and guidelines of the Company, including regarding the protection of
confidential information and intellectual property and potential conflicts of
interest. Executive acknowledges that the Company may amend any such policies
and guidelines from time to time, and that Executive remains at all times bound
by their most current version.

 

11



--------------------------------------------------------------------------------

(v) The provisions of this Section 10 shall survive the termination of
Executive’s employment for any reason.

11. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 9 or Section 10 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement (other than any payments or
benefits which have been earned and vested) and obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

12. Compliance with IRC Section 409A. This Agreement is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
will be interpreted accordingly. References under this Agreement to Executive’s
termination of employment shall be deemed to refer to the date upon which
Executive has experienced a “separation from service” within the meaning of
Section 409A of the Code. Notwithstanding anything herein to the contrary,
(i) if at the time of Executive’s separation from service with the Company and
all of its affiliates Executive is a “specified employee” as defined in
Section 409A of the Code (and any related regulations or other pronouncements
thereunder), and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such separation from service is
necessary in order to prevent any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six months following Executive’s separation from service (or the
earliest date as is permitted under Section 409A of the Code without any
accelerated or additional tax) and (ii) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board following consultation with Executive, that is
reasonably expected not to cause such an accelerated or additional tax. The
Company shall consult with Executive in good faith regarding the implementation
of the provisions of this Section 12; provided that neither the Company nor any
of its employees or representatives shall have any liability to Executive with
respect to thereto. To the extent any reimbursements or in-kind benefits due to
Executive under this Agreement constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits shall be
paid to Executive in a manner consistent with Treasury Regulation
Section 1.409A-3(i)(1)(iv). For purposes of Section 409A of the Code, each
payment made under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A of the Code.

 

12



--------------------------------------------------------------------------------

13. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
conflicts of laws principles thereof.

(b) Arbitration. Except as provided in Section 11 of this Agreement, any
controversy or claim arising out of or relating to this Agreement or Executive’s
employment with the Company or the termination thereof shall be resolved by
binding confidential arbitration, to be held in Pittsburgh, Pennsylvania, in
accordance with the Employee Dispute Resolution Rules of the American
Arbitration Association. Judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof.

(c) Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company. There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein. This Agreement may not be altered,
modified or amended except by written instrument signed by the parties hereto.

(d) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

(e) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

(f) Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is a majority owned
affiliate that is transferred substantially all of the business operations of
the Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

(g) Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

(h) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier to
the respective addresses set forth below in this Agreement, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

 

13



--------------------------------------------------------------------------------

If to the Company:

Dynavox Systems LLC

2100 Wharton Street

Suite 400

Pittsburgh, PA 15203

Attention: Chief Executive Officer

If to Executive:

To the most recent address on file with the Company.

(i) No Set Off; Mitigation. Executive shall not be required to mitigate damages
with respect to the termination of his employment under this Agreement by
seeking other employment or otherwise, and there shall be no offset against
amounts due Executive under this Agreement on account of subsequent employment.
Additionally, amounts owed to Executive under this Agreement shall not be offset
by any claims the Company may have against Executive.

(j) Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

(k) Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates, including, without
limitation, the letter agreement between Executive and the Company, dated
February 16, 2010.

(l) Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) with a third party which relates to events occurring during
Executive’s employment hereunder, subject to reimbursement by the Company for
all reasonable expenses incurred in connection therewith. This provision shall
survive any termination of this Agreement.

(m) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(n) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

(Remainder of page intentionally left blank)

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

DYNAVOX SYSTEMS LLC      RAYMOND MERK

/s/ Michelle H. Wilver

     /s/ Raymond J. Merk

By: Michelle H. Wilver

Title: Chief Executive Officer

    

 

15



--------------------------------------------------------------------------------

EXHIBIT A

PRIOR INVENTIONS

NONE

 

16